 



Exhibit 10.9b

 

ADDENDUM TWO

 

LEASE AGREEMENT FOR A GAMMA KNIFE

 

This ADDENDUM TWO TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this “Addendum”) is
dated effective as of January 13, 2007, and is entered into between GK
Financing, LLC, a California limited liability company (“GKF”), and SUNRISE
HOSPITAL MEDICAL CENTER, LLC d/b/a as Sunrise Hospital Medical Center, [a Nevada
corporation] (“Medical Center”), with reference to the following recitals:

Recitals:

 

A.           On January 8, 2001, GKF and Medical Center executed a Lease
Agreeme11t for a Gamma Knife Unit which Lease Agreement was amended by a certain
Addendum dated June 3, 1999 (such Lease Agreement. as amended by such Addendum,
is referred to herein as the "Lease");

 

B.           Section 8 of the Lease obligates Medical Center to provide properly
trained professional; technical and support personnel (including without
limitation, physicists) for the proper performance of Gamma Knife procedures
utilizing the Equipment.

 

C.           Medical Center has requested GKF to provide the services of a
medical radiation physicist, and GKF is willing to provide such personnel on the
terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

Agreement:

 

1.          Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Lease.

 

2.          Provision of a Medical Radiation Physicist.

 

a.           For so long as GKF is under contract with a medical radiation
physicist (a ("Physicist") to provide the services set forth in Exhibit A
(Specification) attached hereto (the ''Services"), and said physicists is
available to provide the services. GKF' shall make available such Physicist to
Medical Center to provide the Services. The Services shall be performed at the
Site. Medical Center and the physicians performing the Gamma Knife radiosurgery
procedure shall have sole responsibility to supervise and direct the Physicist.

 

b.           Physicist shall only perform Services as, when and if requested by
Medical Center, which request shall be made telephonically or in writing not
less than ten (10) days in advance of the date the Services are requested,
unless less days of advance notice is mutually agreed to by both parties.

 

 
 



 

c.           Medical Center shall have sole responsibility to credential
Physicist to provide the Services at the Facility, and to verify that Physicist
is in compliance with all state and regulatory requirements in connection
therewith.

 

d.           Medical Center agrees to reimburse GKF at the per case rates shown
Exhibit B (Rates) attached hereto, which rates shall be subject to increase by
the amount of any increase to GKF's costs, GKF shall submit a detailed invoice
to Medical Center on a monthly basis for Services rendered, and such invoices
shall be payable within ten (10) days following receipt.

 

e.           As GKF is making the Physicist available to Medical Center as
provided herein only as an accommodation to Medical Center. Medical Center shall
release, defend" indemnify, protect and hold harmless GKF, its officers,
directors, managers, members, affiliates, employees and agents, and each of
them, from any and all liability, obligation, damage, loss, cost, clai1n or
demand whatsoever of any kind or nature, including reasonable attorney's fees,
and costs arising directly or indirectly from action taken or omissions made by
Physicist in the provision of Services. This Section shall survive the
termination of this agreement.

 

f.            Nothing set forth herein shall (i) relieve or release Medical
Center of its obligation under the Lease to provide properly trained
professional, technical and support personnel (including, without limitation,
physicists) for the proper performance of Gamma Knife procedures utilizing the
Equipment; and/or (ii) obligate GKF to furnish a Physicist to Medical Center
except on the terms set forth herein.

 

3.          Captions. The captions and paragraph headings used herein are for
convenience only and shall not be used in construing or interpreting this
Addendum.

 

4.          Full Force and Effect. Except as amended by this Addendum, all of
the terms and provisions of the Lease, including without limitation, the amount
of the Lease Payments; shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Addendum effective as of the
date first written above.

 

“MEDICAL CENTER”      Sunrise Hospital and Medical Center

 

BY: /s/ Jerald F. Mitchell   Jerald F. Mitchell, President and   Chief Executive
Officer

 

“GKF”     GK Financing, LLC

 

BY: /s/ Craig K. Tagawa   Craig K. Tagawa, Chief Executive Officer

 

 
 

 

Exhibit A

 

SERVICES

 

Gamma Knife radiosurgery:

 

•Perform stereotactic treatment planning for Gamma Knife radiosurgeries.

 

•Operate GK unit during treatment. Assure that all treatment parameters are set
correctly and documented.

 

•Calibrate and perform quality assurance on Gamma Knife unit as required by
state law and JCAHO (daily, monthly, and annual schedule).

 

•Work with client to select optimum imaging parameters (MRl, CT and/or
angiography) appropriate to each case.

 

•Interface with physicians (radiation oncologists and neurosurgeons) to provide
necessary physics information for their treatment decisions.

 

 
 

 

Exhibit B

 

RATES

 

The following fees shall apply:

 

•Gamma Knife stereotactic radiosurgery case rate: One Thousand One Hundred
Dollars ($1,100.00) per case (multiple fraction cases will be counted as a
single case)

 

•Monthly Gamma Knife calibration is included in the per case rate so long as at
least one

(1) case is performed in any month.

 

•Annual Gamma Knife calibration and submission of quality controls (one-time
annual foe): One Thousand Dollars ($1,000.00)

 

The foregoing fees include all expenses and fees associated with procedures,
travel and accommodations during scheduled visits.

 

 

